Case 7:19-cr-00211-VB Document 64 Filed 08/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  

 

 

 

x
5
| Plaintiffs), CALENDAR NOTICE
v. Zn | a Cie)! -D-0ve)
aa CCEA. MMe Kee. 0. Lf
Defendant(s).
x

PLEASE TAKE NOTICE that the above-captioned case has been-scheduted7=

___ Status conference | ___ Final pretrial conference
___ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing
____ Oral argument ____ Pjea hearing

____ Bench ruling on motion \/ sentencing

on 7 - L- ,20 Z0, at Zils S 2A , in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from § j2 LIPO

 

nnsstnteresntnaineits
cnn

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: yy - / FZ - 20-20
SO ORDERED:
Ju [ile

White Plains, NY
Vincent L. Briccetti
United States District Judge

 
